                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

TELICIA A. DEBERRY                                                        PLAINTIFF

 V.                                            CIVIL ACTION NO. 1:18CV86 LRA

 NACNY BERRYHILL
 ACTING COMMISSIONER OF SOCIAL SECURITY                                 DEFENDANT

                                 FINAL JUDGMENT

      For the reasons given in the Court’s Order issued this day, pursuant to 42 U.S.C. §

405(g), the Commissioner’s final decision is remanded to the Social Security

Administration for further proceedings in accordance with this Court’s Order.

       IT IS HEREBY ORDERED AND ADJUDGED that the Commissioner’s

decision is remanded to the Social Security Administration.

      SO ORDERED on September 27, 2019.




                                                   s/ Linda R. Anderson
                                           UNITED STATES MAGISTRATE JUDGE
